Citation Nr: 1700355	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  15-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected interstitial lung disease.

2. Entitlement to an initial rating in excess of 30 percent for interstitial lung disease.


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2014  and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In an August 2014 rating decision, during the pendency of the present appeal, the RO increased the Veteran's disability rating for interstitial lung disease to 30 percent, effective August 21, 2012.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a September 2015 Board Videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This issue of entitlement to an increased initial rating was previously remanded by the Board in December 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 30 percent for interstitial lung disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the Veteran's COPD is aggravated beyond its natural progression by his service-connected interstitial lung disease.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, COPD is aggravated by service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  Service connection based on aggravation caused by a service-connected disability is limited to situations when the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v.West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for COPD - Analysis

The Veteran contends that his COPD has been permanently aggravated beyond its natural progression by his service-connected interstitial lung disease.

A December 2012 private pulmonary evaluation noted that the Veteran had been diagnosed with COPD.  He reported smoking 1.5 packs per day for 50 years.

The Veteran was afforded a VA respiratory examination February 2014.  The VA examiner noted that the Veteran had been diagnosed with COPD in 2002 and interstitial lung disease in 2011.  The VA examiner also noted that the Veteran had been a smoker for more than 40 years.  He opined that the Veteran's COPD was caused by his many years of cigarette smoking and was predominantly responsible for the Veteran's limitation in pulmonary function.  No rationale was given for this opinion.

The Veteran was afforded a VA examination in April 2015.  The VA examiner stated that the Veteran's COPD was due to his extensive smoking history and that the vast majority of his pulmonary symptoms are due to his COPD.  No rationale was given for this opinion.

The April 2015 VA examiner provided an addendum medical opinion later that month.  He stated that the vast majority of the Veteran's pulmonary symptoms are caused by his COPD, and opined that it was not aggravated by his service-connected interstitial lung disease.  Again, no rationale was given to support this opinion.

A February 2014 private treatment note indicated that the Veteran stopped smoking in 2002.

In January 2016, the April 2015 VA examiner provided a second addendum medical opinion.  He noted the Veteran's substantial history of smoking and that smoking is the most common cause of COPD.  He stated that there is no causal link currently accepted by medical professionals that establishes pleural plaques as a cause of COPD.  Pleural plaques are benign, asymptomatic markers of asbestos exposure which do not cause or aggravate COPD. He concluded that a search of the peer reviewed medical literature does not establish any causal connection between pleural plaques and COPD.

In a July 2016 letter, the Veteran's treating physician opined that the Veteran's restrictive disease (the service-connected interstitial lung disease) impacted his obstructive disease (COPD), by exacerbating his dyspnea with exercise.  Specifically, he stated that despite the profoundly different pathological abnormalities of the two disabilities, they result in similar symptoms during exercise.  He cited a medical journal article in support of this opinion.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed COPD is aggravated beyond its normal progression by his service-connected interstitial lung disease.  The Board affords no probative value to the opinions contained in the February 2014 and April 2015 VA examinations, as these opinions were conclusory and not supported by any rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight.  Evidence against a finding that the Veteran's COPD is aggravated by his service-connected interstitial lung disease is the January 2016 VA medical opinion.  Evidence in support of a finding that the Veteran's COPD is aggravated by his service-connected interstitial lung disease is the July 2016 letter from his treating private physician.  Both of these competent opinions include a detailed rationale to support their conclusions.  As this evidence is in relative equipoise, the Board will resolve reasonable doubt to find that the Veteran's COPD is aggravated by his service-connected interstitial lung disease.  See 38 C.F.R. §§ 3.102, 3.310.

ORDER

Entitlement to service connection for COPD, claimed as secondary to service-connected interstitial lung disease, is granted.


REMAND

In light of the Board's decision to grant service connection for COPD, remand is required of the Veteran's appeal seeking a higher initial disability rating for interstitial lung disease.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The AOJ must first implement the award of service connection for COPD, assigning in the first instance the initial rating for this disability.  This is required before addressing the issue of an increased initial rating for interstitial lung disease, as 38 C.F.R. § 4.96 requires that  ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  The Board is therefore without discretion and must remand the Veteran's claim seeking a higher initial disability rating for interstitial lung disease to the RO to develop, consider and readjudicate in light of the grant of service connection for COPD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any outstanding VA or private treatment records relating to the Veteran's service-connected COPD and interstitial lung disease. Any additional pertinent records identified during the course of the Remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.

2. Then readjudicate claim for an increased initial rating for interstitial lung disease, taking into account the grant of service-connection for COPD.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


